Citation Nr: 1735951	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 40 percent prior to June 17, 2010, and to a rating in excess of 60 percent from June 17, 2010, for prostate cancer, status post prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from October 1966 to February 1970.  

This matter comes before the board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board notes that in a September 2012 rating decision, the Veteran was assigned a 60 percent rating for his prostate cancer effective June 17, 2010.  While the grant of an increased rating does not constitute a complete grant of the benefit sought on appeal, the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

Specifically, the Veteran asserts that the effects of the prostatectomy are more severe than his current compensation.  In his October 2012 substantive appeal, the Veteran's wife, writing on behalf of the Veteran, reported that the Veteran's prostate condition had gotten worse and that he had become very prone to serious urinary tract infections, reporting that such an infection led to a prolonged hospital stay.  

The Veteran last had a VA examination pertaining to his prostatectomy in June 2010.  As the last examination was seven years ago and there is an indication that the severity of his post-operative prostate cancer residuals has increased, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected post-operative prostate cancer.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected prostate cancer, post prostatectomy.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes. 

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




